           Case 3:21-cv-30070-KAR Document 1 Filed 06/14/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

___________________________________
TIMOTHY C. KAMYK, PERSONAL
REPRESENTATIVE OF THE ESTATE OF
KENNETH KAMYK,
      Plaintiff
                                                      C.A. No.
v.

AGWAY FARM & HOME SUPPLY, LLC,
      Defendant
___________________________________

                             COMPLAINT WITH JURY CLAIM

                                             Parties

     1. Timothy C. Kamyk is an individual who resides at 24 Greenfield Street, Windsor,
        Connecticut, and who is the personal representative of the Estate of the decedent,
        Kenneth Kamyk (“the decedent”).

     2. The decedent was 57 years old and, prior to his death on February 22, 2021, resided at 70
        Mallard Circle, Agawam, Massachusetts.

     3. The defendant, Agway Farm & Home Supply, LLC., (“Agway”) is a limited liability
        company organized under the laws of the Delaware, with a principal place of business
        located at 6606 West Broad Street, Richmond, Virginia, and which operates a warehouse
        facility at 323 Lockhouse Road, Westfield, Hampden County, Massachusetts.

                                              Facts

     4. On February 22, 2021, the decedent was working within the course and scope of his
        employment with Summit Careers, Inc. while working as a temporary worker at Agway’s
        warehouse located at 323 Lockhouse Road in Westfield, Massachusetts.

     5. On February 22, 2021, the decedent was operating a Crown order picker at Agway’s
        warehouse when he was struck and killed by another order picker being operated by
        Jaime Rivera Torres.

     6. On February 22, 2021, Jaime Rivera Torres was a full-time employee of Agway.

     7. On February 22, 2021, Jaime Rivera Torres had stacked the items on the pallet of his
        order picker so high that he could not see over or around the stack.
      Case 3:21-cv-30070-KAR Document 1 Filed 06/14/21 Page 2 of 4




8. On February 22, 2021, Jaime Rivera Torres operated his order picker in a “forks-first”
   direction despite not being able to see the area of the aisle, which is where the decedent
   was located.

9. Jaime Rivera Torres did not know that the decedent was in the aisle before attempting to
   move his order picker.

10. Jaime Rivera Torres operated his order picker in such a manner that the operator platform
    was descending at the same time that he was attempting to move the machine out of the
    aisle.

11. The decedent was, at all times relevant, took all due care for the safety of himself and
    others.

12. At the time he was struck and killed by the order picker operated by Jaime Rivera Torres,
    the decedent was facing in the other direction.

13. Jaime Rivera Torres did not sound his horn before moving his order picker toward the
    decedent and therefore the decedent was unaware that the order picker was descending
    towards him in the moments before the fatal incident.

14. Kenneth Kamyk is survived by his 82-year-old mother, Joan Kamyk, his 84-year-old
    father, Walter Kamyk, his brothers Timothy, Walter, and Karl Kamyk, and his sister
    Kelly (Kamyk) Gagne.

                                     JURISDICTION

15. The plaintiff’s claims against Agway arise out of its acts of causing tortious injury in the
    Commonwealth of Massachusetts, transacting business, and/or having an interest in real
    property in the Commonwealth of Massachusetts. Agway is, therefore, subject to this
    Court’s jurisdiction, both under the common law and pursuant to the provisions of
    Massachusetts General Laws, Chapter 223A. Moreover, Agway is subject to the personal
    jurisdiction of this court because Agway maintains a continuing presence in and derives
    substantial revenue from activities conducted within this Commonwealth.

    Count I (Wrongful Death-Negligence v. Agway Farm & Home Supply, LLC)

16. The plaintiff realleges and reasserts the allegations set forth in paragraphs 1-15 above as
    if fully set forth herein.

17. Agway, by and through its agents and/or employee Jaime Rivera Torres, negligently
    operated the Crown order picker machine resulting in the death of the decedent on
    February 22, 2021.




                                             2
           Case 3:21-cv-30070-KAR Document 1 Filed 06/14/21 Page 3 of 4




    18. Agway, by and through its agents and/or employees, negligently failed to adequately and
        properly train and supervise its warehouse operators, resulting in the death of the
        decedent on February 22, 2021.

    19. As a direct and proximate result of the negligence of Agway, its agents, and/or its
        employees, Kenneth Kamyk suffered severe injuries that resulted in his death.

         WHEREFORE, the plaintiff, Timothy C. Kamyk as the Personal Representative of the
 Estate of Kenneth Kamyk, demands judgment against Agway Farm & Home Supply, LLC. for all
 damages to which he and the Estate are entitled pursuant to M.G.L. c. 229, §2, plus interest and
 costs.

Count II (Conscious Pain and Suffering-Negligence v. Agway Farm & Home Supply, LLC)

    20. The plaintiff realleges and reasserts the allegations set forth in paragraphs 1-19 above as
        if fully set forth herein.

    21. As a direct and proximate result of the negligence of Agway, its agents, and/or
        employees, Kenneth Kamyk endured conscious pain and suffering and died on or about
        February 22, 2021.

    22. The plaintiff, Timothy C. Kamyk as the Personal Representative of the Estate of Kenneth
        Kamyk, claims all damages to which he and the Estate are entitled pursuant to M.G.L. c.
        229, §6.

         WHEREFORE, the plaintiff, Timothy C. Kamyk as the Personal Representative of the
 Estate of Kenneth Kamyk, demands judgment against the defendant, Agway Farm & Home
 Supply, LLC, for the conscious pain and suffering experienced by Kenneth Kamyk.

   Count III (Wrongful Death – Punitive Damages v. Agway Farm & Home Supply, LLC)

    23. The plaintiff reasserts and realleges the allegations set forth in paragraphs 1-22 above as
        if fully set forth herein.

    24. Agway trained, encouraged, and allowed its employees, including Jaime Rivera Torres,
        to disobey safety rules and regulations in an attempt to be more productive.

    25. The plaintiff is entitled to an award of punitive damages pursuant to M.G.L. ch. 229
        Section 2(3) because the decedent’s death was caused by the gross negligence of Agway.

       WHEREFORE, Timothy C. Kamyk as the Personal Representative of the Estate of
 Kenneth Kamyk, demands judgment against the defendant, HIAB USA, Inc., for punitive
 damages pursuant to M.G.L. ch. 229, Section 2(3).


                       THE PLAINTIFF CLAIMS A TRIAL BY JURY.

                                                 3
         Case 3:21-cv-30070-KAR Document 1 Filed 06/14/21 Page 4 of 4




                                          The plaintiff,
                                          TIMOTHY C. KAMYK, AS THE PERSONAL
                                          REPRESENTATIVE OF THE ESTATE OF
                                          KENNETH KAMYK
                                          By his Attorneys,

                                          /s/Richard J. Sullivan
                                          ______________________________
                                          Richard J. Sullivan, BBO#554085
                                          Thomas P. Kelley, BBO#682084
                                          SULLIVAN & SULLIVAN, LLP
                                          83 Walnut Street
                                          Wellesley, MA 02481
                                          (781) 263-9400
                                          rsullivan@sullivanllp.com
                                          tkelley@sullivanllp.com


Dated: June 14, 2021




                                      4
